ORDER

PER CURIAM.
Donald Roberts (“Appellant”) was convicted of murder in the second degree, assault in the first degree and two counts of armed criminal action. He appeals from the denial of his Rule 29.15 motion for post-conviction after an evidentiary hearing. Appellant raises four points on *547appeal. First, Appellant contends that the motion court clearly erred in finding that trial counsel was not ineffective for failing to submit a proposed jury instruction regarding the use of force in defense of others. Second, Appellant contends that the motion court clearly erred in finding that trial counsel was not ineffective for failing to introduce an investigator’s report showing that a shoe print was found on the driver’s door of his car. Third, Appellant contends that motion court clearly erred in finding that trial counsel was not ineffective for failing to submit a proposed instruction regarding diminished capacity due to mental disease or defect. Finally, Appellant contends that the motion court clearly erred in finding that trial counsel was not ineffective for failing to request a mistrial for alleged juror misconduct.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 84.16(b).